TDCJ Offender Details Page 1 of 2

iz', lo¢@~©(

'!?E;XAS;_QEEA&W§M eis GR.!M.!NA££., JusTlGE _ E_}_ m_

 

offender lnformation D_etails

le Number: ' 05563398-

TDCJ N'umber: 01211895

Name: l OHALLORAN,CASEY JOSEPH

Race: W k
v Gender: l |\l|

DOB:_ 1979-05-23 \
Max'imqm sentence Date: l 2016-04-29 l

current Facility: coNNAL`LY

Projected Re|ease Date: 2016-04-28

Parole Eligibiiity Date: ' 2012-1`1-07

Offender Visitation E|igib|e: ` @'

/nformation provided is updated once daily during Weekdays and multiple times per day
on visitation days. Because this information is subject to change, family members and
friends are encouraged to call the unit prior to traveling for a visit.

SPEClAL lNFQRMATlON FOR SCHEDULED RELEASE: `

scheduled Re|ease Date: Offender is not scheduled for release at this time.
Schedu|ed Relqase ,Type: Wi|| be determined When release date is scheduled
Scheduled Re|ease L°cati°n: Wlll be determined When release date lS SChedUled.

 

 

. Paw'e Revi¢w,l"§zf?rmari¢n

 

Offense History:

 

Offense » Sentence Case Sentence (YY- '
mate OHe"Se pate No. MM-DD)

l l l l l l

County

 

 

 

http ://offender.tdcj .texas. gov/OffenderSearch/offendefDetail.action?sid=OS 5 63 3 98 7/24/2015